On the 25th day of February, 1907, there was filed in the office of the clerk of the United States Court for the Western District of the Indian Territory at Muskogee, on the equity side of the docket, a complaint by plaintiff in error against the defendants in error. Issues were made up, and the case was transferred to the law docket, and trial had on November 7, 1907, resulting in a judgment for the defendants. November 10, 1907, plaintiff filed her motion for new trial, which was by the court considered and overruled. November 15, 1907, a bill of exceptions was tendered, and was by the presiding judge allowed. The same was then filed in the office of the clerk of that court. May 7, 1908, the bill of exceptions mentioned, with a petition in error attached, accompanied by a waiver of issuance and service of summons, were filed in the office of the clerk of this court. The *Page 173 
cause now comes on to be considered, and it is insisted in this court by counsel for defendants in error that this court is without jurisdiction to entertain the proceeding, as the same is not brought here in accordance with the procedure obtaining in the jurisdiction where and at the time judgment was rendered.
In our judgment this position is well taken. This court, in the case of Parks v. City of Ada, ante, p. 168, 103 P. 607, in an opinion delivered at this term of court, holds:
"A judgment rendered in a United States Court for the Indian Territory prior to the admission of the state cannot be brought to the Supreme Court of the state for review by a proceeding in error, with a petition in error and transcript."
The appeal is accordingly dismissed.
Hayes, Turner, and Williams, JJ., concur; Kane, C. J., absent and not sitting.